TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00470-CV



                                     Enrique Flores, Appellant

                                                  v.

                  Security State Bank & Trust and Billy Joe Morris, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
  NO. D-1-GN-10-001396, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant has filed an unopposed motion to dismiss his appeal. Appellant states that

he no longer wishes to pursue his appeal. Appellant certifies that he has conferred with appellee

Security State Bank & Trust and that it does not oppose this motion. Appellant further states that

appellee Billy Joe Morris did not appear in the trial court and has not responded to correspondence

from appellant’s counsel. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Justices Puryear, Henson, and Goodwin

Dismissed on Appellant’s Motion

Filed: January 13, 2012